Per Curiam.
Trong R. Chai, filed a complaint with the Division on Civil Rights alleging that he was the subject of employment discrimination by his employer, Eairleigh Dickinson University, and two of its employees. The Division took jurisdiction and proceeded to investigate his allegations. Subsequently, a “finding of probable cause” was prepared by the staff, but prior to its review by the Director a challenge was made to the Division’s jurisdiction over the complaint.
The Attorney General thereafter issued an opinion which concluded that the Division does not have jurisdiction over “private” colleges and universities as “employers,” by virtue of the provisions of N. J. S. A. 10:5-5(e). Subsequently, complainant was informed that his complaint was being closed by the Division for lack of jurisdiction and was being referred to the Equal Employment Opportunities Commission.
Based solely on the record before us we affirm the determination of the Division on Civil Rights which dismissed petitioner’s complaint.
The dismissal was ostensibly based on the Attorney General’s opinion that the University was an exempt employer by definition under N. J. S. A. 10:5 — 5(e). Both the opinion of the Attorney General and the dismissal of this complaint by the Division antedated the opinion of another part of this court in Peper v. Princeton Univ., 151 N. J. Super. 15 (App. Div. 1977), certif. granted 75 N. J. 24 (1977). which construed N. J. S. A. 10:5-5(l) in pari materia with N. J. S. A. 10:5-5,(e) and held Princeton University not to be exempt as ai employer. We also note that the Legislature, by L. 1977, c. 122, has deleted the exemption claimed by the University under N. J. S. A. 10:5-5(e).
*178We do not, however, base our affirmance on our unanimous disagreement with the aforementioned holding in Pep'er. We simply note that the law as it existed at the time of the dismissal supported that action.
Affirmed.